DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/15/2019 and 11/03/2021 have been taken into account.

Response to Amendment
In the amendment dated 06/09/2022, the following has occurred: Claims 1, 7, and 16 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendment has overcome the objection set forth in the previous action.

Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  Claims 4 and 19 each recite “the deformable waves comprises”. This should read “the deformable waves comprise” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “one of the longitudinal reinforcing structures is connected with one of the attachment portions”. – It is unclear if this reinforcing structure is the same structure as that recited in claim 1 or a different structure. For purposes of examination, the former interpretation has been used.
Claim 15 recites “the longitudinal reinforcing structure is a longitudinal recess”. – It is unclear if this reinforcing structure is the same structure as that recited in claim 1 or a different structure. For purposes of examination, the former interpretation has been used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oudart et al. (FR 2 943 958) in view of Kazui (JP 10-44843) and Hartmann et al. (US 7,581,793).
Regarding Claim 1, Oudart discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket (Oudart: Fig. 3; 1, 2) comprising: a main body (Oudart: Fig. 3; 5, 9) including at least one longitudinal reinforcing structure (Oudart: Annotated Fig. 3; R1) extending towards at least one attachment portion (Oudart: Fig. 3; 3, 8) configured for attaching the main body to the vehicle body, the at least one attachment portion including a front attachment portion (Oudart: Fig. 3; 33, 82) and a planar intermediate attachment portion (Oudart: Annotated Fig. 3; 32, I), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the planar intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion; wherein the main body comprises an attachment point (Oudart: Fig. 3; 6) for providing a pivotal connection for the vehicle seat to the vehicle body.
Oudart fails to disclose one longitudinal reinforcing structure is a longitudinal recess connected with a planar intermediate attachment portion. However, Hartmann teaches a longitudinal reinforcing structure (Hartmann: Annotated Fig. 2; L) that is a longitudinal recess connected with a planar intermediate attachment portion (Hartmann: Fig. 2; 81).
Oudart and Hartmann are analogous because they are from the same field of endeavor or a similar problem solving area e.g. vehicle seat mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main bodies and attachment portions in Oudart with the longitudinal reinforcing structure from Hartmann, with a reasonable expectation of success, in order to provide an additional structure on the bracket that reinforces the area between the main body and attachment portions, thereby further increasing its stability (Oudart: Translation Pg. 8, Ln. 313-16).
Furthermore, Oudart fails to disclose an energy absorption member connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is configured to be attached to the vehicle body on a rear-most location as compared to an attachment of the front attachment portion to the vehicle body, wherein the energy absorption member provides an only link of the distal attachment portion to the main body internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact. However, Kazui teaches an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of a pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is configured to be attached to the vehicle body on a rear-most location as compared to an attachment of a front attachment portion to the vehicle body, wherein the energy absorption member provides an only link of the distal attachment portion to a main body (Kazui: Fig. 2; 11) internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact.
Oudart and Kazui are analogous because they are from the same field of endeavor or a similar problem solving area e.g. vehicle seat mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot bracket in Oudart with the energy absorption member and distal portion from Kazui, with a reasonable expectation of success, in order to provide a structure that can absorb an impact force on a seat pivot bracket by elongation deformation, thereby helping buffer said impact force so as to minimize damage during the event of a collision, thereby increasing the safety and longevity of the bracket (Kazui: [0005], [0011]). [Note: Applicant has argued previously (see response filed 06/02/2021) that one having ordinary skill in the art would not consult Kazui as a piece of relevant art due to it being focused on front impacts and therefore not being relevant to improving the response to rear impacts. However, as Kazui is concerned with absorbing energy in a longitudinal direction of a vehicle, one having ordinary skill in the art would find Kazui relevant in either case.] 
Regarding Claim 2, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) is configured to deform along an axis between the distal attachment portion and the main body such that a displacement of the main body is allowed.
Regarding Claim 3, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) comprises deformable waves adapted to stretch in the event of the front impact to the vehicle.
Regarding Claim 5, Oudart, as modified, teaches the pivot bracket according to claim 1, comprising at least two energy absorption members (Kazui: Fig. 2; 23).
Regarding Claim 6, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein axes of the at least one longitudinal reinforcing structure (Oudart: Annotated Fig. 3; R1; Hartmann: Annotated Fig. 2; L) and a further longitudinal reinforcing structure (Oudart: Annotated Fig. 3; R2) are non-parallel.
Regarding Claim 7, Oudart, as modified, teaches the pivot bracket according to claim 1, but fails to explicitly disclose a pivot bracket that is configured to be attached to the vehicle body with spot welds. However, Hartmann teaches a pivot bracket that is configured to be attached to the vehicle body with spot welds (Hartmann: Col. 4, Ln. 39-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main bodies and attachment portions in Oudart with the longitudinal reinforcing structure from Hartmann, with a reasonable expectation of success, in order to provide a well-known material for the bracket that can be easily formed into the desired configuration (Hartmann: Col. 4, Ln. 39-42), thereby improving manufacturing and assembly of the structure.
Regarding Claim 8, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the attachment portions (Oudart: Fig. 3; 3, 8) and the energy absorption member (Kazui: Fig. 2; 23) are adaptable to provide a predetermined center of rotation for the main body (Oudart: Fig. 3; 5, 9).
Regarding Claim 9, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein a plane of attachment to the vehicle body for one of the front attachment portion (Oudart: Fig. 3; 33, 82) and the planar intermediate attachment portion (Oudart: Annotated Fig. 3; 32, I) intersects a plane of attachment to the vehicle body for another one of the front attachment portion and the planar intermediate attachment portion.
Regarding Claim 10, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein one of the longitudinal reinforcing structures (Oudart: Annotated Fig. 3; R1, R2; Hartmann: Annotated Fig. 2; L) is connected with one of the attachment portions (Oudart: Fig. 3; 3, 8).
Regarding Claim 11, Oudart, as modified, teaches the pivot bracket according to claim 1, but fails to explicitly disclose a pivot bracket made from a metal material. However, Hartmann teaches a pivot bracket made from a metal material (Hartmann: Col. 4, Ln. 39-42). [Note: See the rejection of claim 7 for motivation.]
Regarding Claim 12, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) is made in one piece with the main body (Kazui: [0008]).
Regarding Claim 13, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the main body (Oudart: Fig. 3; 5, 9) comprises a first main body portion (Oudart: Fig. 3; 9) and a second main body portion (Oudart: Fig. 3; 5) which are attached together, the distal attachment portion (Kazui: Fig. 2; 24), the planar intermediate attachment portion (Oudart: Annotated Fig. 3; I) and the front attachment portion are (Oudart: Fig. 3; 82) connected to the first main body portion, and a second intermediate attachment portion (Oudart: Fig. 3; 32) is connected to the second main body portion.
Regarding Claim 14, Oudart, as modified, teaches the pivot bracket according to claim 13, wherein the first main body portion (Oudart: Fig. 3; 9) comprises the at least one longitudinal reinforcing structure (Hartmann: Annotated Fig. 2; L) connected with the planar intermediate attachment portion of the first main body portion, and the second main body portion comprises at least one further longitudinal reinforcing structure (Hartmann: Annotated Fig. 2; L) connected with the second intermediate attachment portion (Oudart: Fig. 3; 32).
Regarding Claim 15, Oudart, as modified, teaches the pivot bracket according to claim 1, wherein the longitudinal reinforcing structure (Hartmann: Annotated Fig. 2; L) is a longitudinal recess.

Regarding Claim 16, Oudart discloses a vehicle seat, the vehicle seat comprising: a pivot bracket (Oudart: Fig. 3; 1, 2) for connecting the vehicle seat to a vehicle body, the pivot bracket comprising: a main body (Oudart: Fig. 3; 5, 9) including at least one longitudinal reinforcing structure (Oudart: Annotated Fig. 3; R1) extending towards at least one attachment portion (Oudart: Fig. 3; 8) configured for attaching the main body to the vehicle body, the at least one attachment portion including a front attachment portion (Oudart: Fig. 3; 33, 82) and a planar intermediate attachment portion (Oudart: Annotated Fig. 3; 32, I), wherein a plane of attachment to the vehicle body for the planar intermediate attachment portion intersects a plane of attachment to the vehicle body for the front attachment portion, wherein the planar intermediate attachment portion is inclined with respect to a horizontal plane when arranged in a vehicle so that at least a portion of a force caused by a rear collision is directed normal to the planar intermediate attachment portion; wherein the main body comprises an attachment point (Oudart: Fig. 3; 6) for providing a pivotal connection for the vehicle seat to the vehicle body.
Oudart fails to disclose one longitudinal reinforcing structure is a longitudinal recess connected with a planar intermediate attachment portion. However, Hartmann teaches a longitudinal reinforcing structure (Hartmann: Annotated Fig. 2; L) that is a longitudinal recess connected with a planar intermediate attachment portion (Hartmann: Fig. 2; 81). [Note: See the rejection of claim 1 for motivation.]
Furthermore, Oudart fails to disclose an energy absorption member connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is configured to be attached to the vehicle body on a rear-most location as compared to an attachment of the front attachment portion to the vehicle body, wherein the energy absorption member provides an only link of the distal attachment portion to the main body internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact. However, Kazui teaches an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of a pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is configured to be attached to the vehicle body on a rear-most location as compared to an attachment of a front attachment portion to the vehicle body, wherein the energy absorption member provides an only link of the distal attachment portion to a main body (Kazui: Fig. 2; 11) internal to the pivot bracket such that the main body is displaced with respect to the distal attachment portion when the energy absorption member is deformed in the event of a front impact. [Note: See the rejection of claim 1 for motivation and further explanation.]
Claims 17-18 and 20 are rejected, as set forth in the rejections of claims 2-3 and 5, respectively.

    PNG
    media_image1.png
    721
    773
    media_image1.png
    Greyscale

I: Oudart; Annotated Fig. 3

    PNG
    media_image2.png
    667
    651
    media_image2.png
    Greyscale

II: Hartmann; Annotated Fig 2
Allowable Subject Matter
Claims 4 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631